Citation Nr: 1641729	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-33 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1962 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for entitlement to individual unemployability.  

The issue was previously before the Board in September 2011 and August 2014 and was remanded for further development.  In the August 2014 Board decision, the Board granted TDIU from February 11, 2011.  The Board additionally remanded the issue for review by the Director of Compensation and Pension.  It has been returned to the Board for further appellate review and the appeal is now ready for adjudication.


FINDING OF FACT

From June 14, 2004, the evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU on an extraschedular basis have been met from June 14, 2004. 38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) and (b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a total disability rating from the date of his June 2004 increased rating for asbestosis claim.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341  (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340 (a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.   

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
 a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Prior to February 11, 2011, the Veteran was service-connected for asbestosis, rated as noncompensable, and depressive disorder, rated as 50 percent disabling.  The combined evaluation for compensation was 50 percent.  Accordingly, the Veteran does not meet the schedular percentage requirements for entitlement to TDIU prior to February 11, 2011.  See 38 C.F.R. § 4.16 (a).

However, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disability has rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340 (a), 3.341(a) and 4.16(b) (2015).  

In a November 2014 determination, the Director of Compensation Service concluded that the medical evidence for the Veteran's service-connected mood disorder and asbestosis did not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to his service-connected disabilities and accordingly, that the Veteran was not entitled to TDIU on an extraschedular or schedular basis.   The question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for his service-connected disabilities has first been adjudicated by the Chief of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.  

The evidence of record indicates that the Veteran's service-connected disabilities make most types of employment extremely difficult.  The Veteran has worked in manual or physical labor for his entire career working as a boilermaker for approximately twenty-five years.  As previously noted in the Board's prior remand,  the Veteran's skill set is limited, and retraining is unlikely.  

Supporting this finding is a November 1997 vocational evaluation in which, following extensive testing, the examiner concluded that based on the Veteran's past work and inability to perform light duty positions.  The examiner found that the Veteran did not have transferable vocational skills to sedentary or light forms of employment.  

In a July 1998 determination, the Social Security Administration (SSA) determined that the Veteran was disabled and unable to work since August 1995.  The determination found that the Veteran had a number of severe impairments to include impingement syndrome of the right shoulder, bilateral carpal tunnel syndrome, right knee disorders, plantar fascial syndrome, degenerative disc disease and major depression and generalized anxiety which prevented the Veteran from performing more than sedentary work on a sustained basis.  The determination noted that the Veteran's past relevant work required heavy exertion and that he did not have transferable job skills which would transfer to any other type of work.  

A psychiatric evaluation made in conjunction with SSA's determination noted that due to the Veteran's major depressive episode and anxiety the Veteran would have difficulty relating to co-workers, dealing with the public, interacting with supervisors and dealing with work stress.  

An October 2000 note from the Veteran's private physician Dr. K.C. stated that the Veteran's asbestosis with pleural disease rendered him short of breath with exertion and that the Veteran's symptoms prevented him from being able to maintain stable employment.  While the findings described above are dated prior to the period on appeal, they speak to the Veteran's ability to perform sedentary or strenuous work.

In a June 2004 VA examination for respiratory diseases, the Veteran reported having to use inhalers on a regular basis and stated that he was unable to walk more than eight to ten minutes without running out of breath.  

A letter received from the boilermakers union in July 2010 indicates that due to the nature of a boilermaker's work, there were no contractors who request or accept members capable of light duty work only.

At an October 2010 psychiatric VA examination it was noted that the Veteran had depression and anxiety and had trouble getting along with people.  The examiner stated that the Veteran presented with total occupational and social impairment.  It was noted that the Veteran reported that he was unable to behave in a socially acceptable manner.  He described rudeness, irritability and fits of rage.  

At an October 2010 VA examination for disorders of the heart, it was noted that the Veteran's usual occupations were welder, pipefitter and union boilermaker but that the Veteran retired in 1995.  The causes for the Veteran's disability were noted as back and lung disorders and depression.

Based on the medical and lay evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected asbestosis and depression would make it very difficult for the Veteran to obtain and maintain employment in an occupation that requires physical labor.  With respect to the Veteran's ability to obtain and maintain sedentary employment (such as in an office setting), the Veteran's work experience is only with physical labor.  Furthermore, the medical evidence shows that the Veteran's service-connected depression causes trouble getting along with others, which would impede the Veteran's ability to maintain a sedentary occupation.  Thus, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful occupation based on his education and work experience.

In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities. Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU from June 14, 2004 is warranted.


ORDER

Entitlement to a TDIU is granted from June 14, 2004.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


